DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5, 7, 8, 15-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Claim 1 recites a dimming method for an LCD device, the LCD device comprising a light source, a dimming screen and a display screen, wherein the dimming screen is divided into NxM dimming areas, wherein the display screen is divided into NxM display areas, wherein N and M are positive integers greater than or equal to 1, and wherein the dimming areas correspond to the display areas in a one-to-one relationship, the dimming method comprising: determining a maximum or an average value of gray scale in each of the dimming areas respectively as a regional eigenvalue of each of the dimming areas according to image data; determining a dimming brightness of each of the dimming areas according to the regional eigenvalue of corresponding ones of the dimming areas; and dimming each of the dimming areas according to the dimming brightness of the corresponding ones of the dimming areas; determining a target brightness of each of the display areas according to the image data and a correspondence between a gray scale and the target brightness; determining a transmittance of each of the display areas according to the target brightness of corresponding ones of the display areas and a corresponding dimming brightness of the corresponding ones of the dimming areas; determining a target gray scale of each of the display areas according to the transmittance of the corresponding ones of the display areas and a correspondence between a gray scale and the transmittance of the corresponding ones of the display areas; and making compensation according to the target gray scale of each of the display areas, wherein the dimming screen is between the light source and the display screen, so that light from the light source illuminates the dimming screen and then reaches the display screen after the dimming of the dimming screen, wherein the dimming area and the display area are respectively configured as a single pixel.
Claim 15 recites similar limitations.
Park et al. U.S. Patent Publication No. 2009/0140665 teaches determine average gray level to each region A in [0064] and figure 1, where blocks B correspond to regions A. In addition, Park teaches dimming control signal DIS according to brightness as mentioned in [0064] and figure 1. However, Park does not appear to specifically disclose all the above underlined limitations.
Harada et al. U.S. Patent Publication 2016/0093252 teaches dimming screen AP between light source 10 and display screen DP as shown in figure 1. In addition, Harada teaches the dimming panel AP and the display panel DP area arranged substantially parallel to an X-Y plane orthogonal to the third direction in [0020], where figures 2-3A shows that DA and SA. However, Harada does not appear to specifically disclose all the above underlined limitations. 
Lang et al. U.S. Patent Publication No. 2018/0277046 teaches grayscale and brightness level (e.g. target brightness) for each of the sub-regions in [0023] and figures 2a-e. In addition, Lang teaches in [0051], actual LCD transmittance ration 
Therefore, the closest prior art either singularly or in combination, fail to anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621